Citation Nr: 0028568	
Decision Date: 10/30/00    Archive Date: 11/03/00

DOCKET NO.  90-29 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESSES AT HEARINGS ON APPEAL

Appellant, his wife, and Alfredo Hurtado de Mendoza, M.D.


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel

INTRODUCTION

The veteran served on active duty from December 1940 to 
December 1945 and from November 1950 to May 1955.

In March 1989, the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico, denied the 
veteran's claim for service connection for PTSD. 
The veteran appealed to the Board of Veterans' Appeals 
(Board).  The Board remanded the claim for further 
development in December 1990 and thereafter denied the claim 
in April 1992.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court).  

While the case was pending at the Court, the veteran's 
attorney, along with the Office of General Counsel for VA, 
filed a joint motion requesting that the Court vacate the 
decision by the Board, and remand the case for further 
development of the evidence and readjudication.  The Court 
granted the joint motion in October 1993, and the case was 
thereafter returned to the Board.  The Board, in turn, 
remanded the case to the RO in April 1994 in furtherance of 
the directives that were specified by the Court. 

After the RO completed certain development, the case was 
returned to the Board.  The Board issued another adverse 
decision in March 1995.  In May 1996, the parties filed 
another Joint Motion for Remand and to Stay Proceedings.  The 
Court granted the joint motion later that month and the case 
was returned to the Board.  The Board remanded the case to 
the RO in November 1996.  In October 1998, the case was again 
remanded to afford the veteran a hearing before a member of 
the Board.  

In June 2000, a hearing was held before the undersigned 
Veterans Law Judge making this decision who was designated by 
the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West Supp. 2000).  The case has now been returned 
to the Board for further appellate review.


REMAND

Unfortunately, it is again necessary to remand this claim.  
See Stegall v. West, 11 Vet. App. 268 (1998).  The November 
1996 remand specifically instructed the RO to afford the 
veteran a psychiatric examination by an examiner who had not 
previously examined him to determine whether he suffered from 
PTSD.  The examiner was instructed to conduct relevant 
psychological testing and consider the results prior to 
offering any opinions or rendering any diagnosis; reinterpret 
the results of previously administered psychological tests, 
stating all findings and conclusions reached as a result of 
the reinterpretation; and prepare a report which contained a 
detailed discussion of the veteran's psychiatric history and 
which fully discussed his symptomatology and test findings as 
related to the diagnostic criteria for PTSD and other 
pertinent disorders.

Accordingly, the veteran underwent psychological testing in 
May 1997 and he was re-examined by VA in March and April 
1998.  One of the physicians who examined the veteran had not 
previously examined him.  In compliance with the Board's 
remand, the physicians reviewed the claims folder and 
discussed the veteran's medical history and symptomatology.  
However, they did not fully discuss the veteran's 
symptomatology and test findings as related to the diagnostic 
criteria for PTSD and other pertinent disorders.  In short, 
the examiners did not discuss why the veteran did or did not 
meet the criteria for a diagnosis of PTSD under DSM-IV.  

The VA Schedule for Rating Disabilities pertaining to mental 
disabilities was amended during the course of this appeal and 
specifically adopted the criteria in DSM-IV.  38 C.F.R. 
§§ 3.304 (f), 4.125(a) (1999).  Therefore, the veteran should 
have the benefit of an examination with consideration of the 
criteria for diagnosing PTSD contemplated by DSM-IV, pursuant 
to the Court's holding in Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).    

Further, potentially relevant records have not been obtained 
by the RO.  For example, the veteran testified in June 2000 
that he was recently treated at the VA hospital and had 
appointments scheduled later that month.  See Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992) (VA records are 
constructively part of the record which must be considered).  
Review of the claims folder also reveals that he is in 
receipt of Social Security disability benefits.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  On remand, 
the RO should make arrangements to obtain these records.
  
Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should request that the veteran 
provide a list of those who have treated 
him for any psychiatric disorder since 
1996 and obtain all records of any 
treatment reported by the veteran that are 
not already in the claims file.  The Board 
is particularly interested in any 
treatment received at any VA Medical 
Centers (VAMCs). 

With respect to the VAMCs, all records 
maintained are to be requested, to include 
those maintained in paper form and those 
maintained electronically (e.g., in 
computer files) or on microfiche.  

If any requests for private treatment 
records are not successful, the veteran 
and his representative should be advised 
of this and given the opportunity to 
obtain and submit the records, in keeping 
with the veteran's responsibility to 
submit evidence in support of his claim.  
38 C.F.R. §  3.159(c).

2.  The RO should make the necessary 
arrangements to obtain a copy of any 
Social Security Administration (SSA) 
decision denying or granting disability 
benefits to the veteran.  The RO should 
request from the SSA copies of all the 
documents or evidentiary material that 
were used in considering the veteran's 
claim for disability benefits, including 
any reports of subsequent examinations or 
treatment.  If these records are 
duplicates of those already on file, that 
fact should be annotated in the claims 
folder.  Any other pertinent records 
should be associated with the claims 
folder.

3.  After obtaining as many of the above 
records as possible, the RO should provide 
a copy of this Remand, the November 1996 
Remand, the May 1996 Joint Motion, and the 
veteran's entire claims folder to the 
examiners that examined the veteran in 
1998.  The examiners are asked to indicate 
that they have reviewed this material in 
its entirety.  The examiners should 
discuss and interpret the results of all 
psychological testing, including that 
conducted in January 1991 and May 1997, 
stating all findings and conclusions 
reached as a result of the 
reinterpretation.

The examiners should indicate the exact 
diagnosis or diagnoses of the veteran's 
psychiatric disorder(s), with specific 
consideration and discussion of the 
criteria for diagnosing PTSD contemplated 
by the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-
IV).  The examiners should integrate the 
previous psychiatric findings and 
diagnoses to obtain a true picture of the 
nature of the veteran's psychiatric 
illness.

The examiners must provide a comprehensive 
report including complete rationale for 
all conclusions reached.  If further 
testing or examination by other 
specialists is determined to be warranted 
for evaluation of the condition at issue, 
such testing or examination is to be 
accomplished.

If the examiners that saw the veteran in 
1998 are not available, the veteran 
should be afforded an appropriate VA 
examination by an examiner who has not 
previously examined him to obtain the 
requested opinion, with strict compliance 
with this Remand and the November 1996 
Remand. 

4.  Thereafter, the RO should review the 
claims folder and ensure that ensure that 
all of the foregoing development have 
been conducted and completed in full.  
Specific attention is directed to the 
examination report.  The RO should ensure 
that the medical report is complete and 
in full compliance with the above 
directives.  Remand instructions of the 
Board are neither optional nor 
discretionary.  If the report is 
deficient in any manner or fails to 
provide the specific opinions requested, 
it must be returned to the physician for 
correction. 38 C.F.R. § 4.2 (1999); See 
also Stegall v. West, 11 Vet. App. 268 
(1998).

5.  The veteran is hereby informed that 
he may furnish additional evidence and/or 
argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 
Vet. App. 129, 141 (1992).  He is further 
advised that he should assist the RO in 
the development of his claim, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See 
38 C.F.R. §§ 3.158, 3.655 (1999); Wood v. 
Derwinski, 1 Vet. App. 191, 193 (1991).

6.  The RO should then readjudicate the 
veteran's claim on appeal, with 
application of all appropriate laws and 
regulations, and consideration of any 
additional information obtained as a 
result of this remand.  In adjudicating 
the claim the RO should take into 
consideration with heighten mindfulness 
the benefit of the doubt rule.  
38 U.S.C.A. § 5107(b).  If the evidence 
is not in equipoise, the RO should 
explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).

Then, if the decision with respect to the claim on appeal 
remains adverse to the veteran, he and his representative 
should be furnished a supplemental statement of the case and 
afforded a reasonable period of time within which to respond 
thereto.  Then, the claims folder should be returned to the 
Board for further appellate consideration, if in order.  The 
veteran need take no action until he is so informed. The 
purposes of this REMAND are to comply with the directives of 
the joint motion, to obtain additional information, and to 
comply with all due process considerations.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 


